'

        '
                                                                            ,.
                                                                                                                       '
                                                                                                                       j                    (
                                                                                                                                            j
                                                                                                                                            t

            AO 242(              onf0ra#jtof
                  Rev.09/17)Petitf
                 . ..                                .. . . - -.   ya
                                                                    /easCorpusUnder28U.
                                                                                      S.
                                                                                       C.9224I                         l                               FI
                                                                                                                                                        LED
                                                                UNITED STATESDISTRICTI
                                                                                     !
                                                                                      COURT                                                         JAN'22C1S
                                                                                                                                                JuuA uuou cj
                                                                                        forthe                                                               ax
                                                       .                                                       .       j                    ay:           y-


                                                                                                                       '
                                                                                                                       t
                                                                                                                       l                    j o :cL K
                                  .
                                           '                                               )                           î                    )
                                                                                                                                            .
    .                                                                   .                  )                           q
                   ocçen e/zlwe à'ke
                            P6ddoner
                                                                                          )
                                                                                          -
                                                                                          ?
                                                                                                                       ,
                                                                                                                       i
                                                                                                                       '                        -
                                                                                          )                             l
                                                      V.                                  )
                                                                                          ) caseNo.                    -'
                                                                                                                        !
                                                                                                                        k                  l -'               '
                                                                                                                                       .
                                                        .                                                          .
                                                                                          )                             i          uppte y : o urt
                          . .                               .       .                     )                             f
            i            -                 lc: .
                                               % Louk                                     )                            i
                                                                                                                       l
                                                 ezpqn ent
                                                         -
            (namep/wlrffdaorauthorizedpersonhavlngcustodyofpetitionel)                                                 i
                                                                                                          ..
                                                                                                                       t
                                  PETITiON FOR A W RITOFHABEASCDRPUSUD1ER28U.S.C.j 241
                                                         P                      (
                             .   '                        ersonalInformation 'j
            1.          (a)Yourfullname:        4 /7 6 /1 Lfö vu c             %$
                                                                                js.%e                                              -

                        (b)Othernamgsyouhaveused:                                l               '
            2           Placeofconth ement:                                      i
             .                                                                                   .
                                                                                t
                        (a)Nameofinstitution:     l u ul.$j$àjc - o
                                                                  u .-
                                                                     ..
                                                                      &j
                                                                       x       ,                     .                     ,

                        (b)Addregs:         . 1 . '$            o         k k ca p
                                                                                 l .:- e. . .p .<qv
                                                                                                                           l                              .
                        (c)Youridentitscatip:nnumber:                       .
                                                                                 //V3 1                                    !
                                                                                                                           )               ' l
            3.          Areyoucunentlybelngheldonordersby:                                               1                                                                -
                        OFederalauthorities.    Stateauthorities                           D Other-explaià:
                                                                                                                           1                                  .
                                                                                            .
                                                                                                                           1
            4.          Areyoucurrently:                                                l
                                                                                        !
                        OA retrialdetainee(waitingfortrialoncrimi:alcharges)            l ).
                          ervingasentence(incazceration,parole,probation,etc)afterhavinglbeenconvicted0 acrime                                                    '
                         Ifyouarecnrrently,serkingasentence,provide:                    l
                                                                                        I
                                 (a)xamoa,d location of-courtthatsentencedyou: 't-zt ;$-
                                       '
                                                                                       q- /1..'u--
                                                                                                sî t
                                                                                                   'no..
                                                                                                       uï u

                                 ---
                                           ,   o . ov soo.-l'
                                               ---          D1an-o'
                                                            .
                                                                  .2t-, â.a'.-
                                 (b)Docketnpmberofcrilninalcase: C-.                                     z
                                                                                                         o q -j
                                                                                                              o & .-
                                                                                                              '                                 zo o    G -a &
                                 (c)Dateofsçntencing:                            & - e.s-                55                    l
                        O Being heldon an immigrationcharge                                                                    l
                        O Oth                                                                                                  l
                             er (explain): ,
                                                            '
                                                                                                                               1

                                                                                                                               '                1                         .
                                                                                                                               !                '
                                                            '           DecisionorActionYouAreChallengil
                                                                                                       k!
            5.                             .ng i
                        W hatareyouchallengi   n thispetition:                                                                 k
                                                                                                                               1                                      '
                        Ol-lowyoursentenceii
                                           ;beingcarriedout,calculated,orcreditedbyprisjnorparoleauthoities(forexample,
                         revocationorcalculationofgoodtimecredits)                                                             f
                                                                                                                               1

                                                                                                                               1
                                                                                                                               i                         pag;aof9
                  Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19
                                                                    1  Page 1 of 10 Pageid#: 1
             ..
                                                                                                               j
%                      yr                                                                                      t

         '
         '
                                                       :                                               .
                                                                                                               i
                                                                                                               l
                  AO242(Rev.09/17)PetitionfcraWritofHabeasCorpusUnder28U.S.C.j2241                             j
                                                                                                               i                              .



                            opretrialdetentioq                                                                 I                      .
                            O lm mi                                                                            i
                                  grationdetjntion                                                             t
                            ODetainer      '                                         j
                                                                                     '
                               evalidityofyourconvictionorsentenceasimposed(forexamplI
                                                                                     tsentencebeyonItlzestatutory
     '                          maximum orimpfoperlycalculatedunderthesentencingguidelinesp                                                                 ,
                            O Disciplinary procpedings                                                         j
                                                                                                               $                                                   '
                            O Other(euplainl, '                                                                ?
                                               !                                                               j
                                                                                                           '


                                             - . .' .                                                          I                     j                    ......   ......



                  6         P
                            (ar
                              )o
                               vide
                               Na  mo
                                  mear
                                     ne
                                      di
                                       n
                                       lof
                                         oartmion
                                         c      ati
                                                  onta
                                                  of hb
                                                      eo
                                                       au
                                                        tt
                                                        geheydoec
                                                         nc     ri
                                                                 soi
                                                                 c o
                                                                   un
                                                                    rto
                                                                      :ra
                                                                        cti
                                                                          onynouarechalenl
                                                                                         g
                                                                                         )i
                                                                                          ng:                                        t
                                                                                                                   $ CkA< & t>
                                                                                                       .
                            '                                                                          ,        l$#A                          &
                                 ,   U .Tbow o                             q' ouo'
                                                                                 tt%                   o       .'
                                                                                                                ..
                            (b)Docketnumber;casenumber,oropinionnumber:
                                                       I                                                   ,    )                   .èD -dR l<'ooI27G-ôD
                            (c)Decisionor.actipnyou arechallen ipg(fordiscî
                                                                          plinalyproceedings,JPJC/ thepsnaltiesf?nr sedlk                         '
                                     #         '                       %                                        !
                             ,
                                              ' Pa                                       &:3 m                  ? -n1 /z* .                       'Xe -

                             .                 &   '
                                                               .                    :          c. ,             o
                                                                                                                1               &    ,             ; e
                     S't'.e . h.   ,e.W                                                       .       ' .z 1                    'm ose lam er +Q n ;'F
 '


sbouk
    J.b.
       e-(d
          lqoa
             teor
                tl
                 ,ed
                   eci,ionoraction, oc                 ,                                       mQc oo              i
                                                                               ..                                  l
                                                                       YourEarlierChallexgesoftheDecision ()rlAction
                  7
                  .
                            Firstappeal                                                                            !
                                                                                                                   $                      .
                            Didyotlappealthe dècision,fileagrievance,orseek an administrativeremedy?
                            OY                '                                              j
                            ( es                       ( 0                                                         j
                             a)lfç:
                                  Y(es,
                                    1)'
                                      Npar
                                         ovid
                                         me Oe
                                             fl
                                              :
                                              theauthoril,agency,orcourt:                                       'l
                                                                                                                 l                                                 -
                                                                                                                   i    -

                                         (2)DateOftl(ling: .
                                                                                                                   l                      '
                                         (3)Docketngmber,casenumber,oropinionnumber:                               !                 1
                                         (4)Result:                                                                (
                                                                                                                   l
                                         (5)Dateofrésult:  '                                                       à
                                         (6)Issuesraised:                                                          j        '
             .                                             -
                                                                                                                   ;
                                                                                                                   )
                                                                   '
                                                                                          .                        !
                                                           )
                                                           .               .
                                                                                                                   j
                                                   '                                                               k
                                                                                                                   j
                                                           :                                                       1
                                                                                                                   I
                                                           ,
                                                                                                                   l
                            (b)Ifyounrmwered4:K0,''explaipwhyyoudidnotappeal:                                      I
                                                                                                                   1
                                                                                                                   1
                                                                                                                    $
                  y.        secondappeal                                             j
                            Aherthefirstappea1,ài
                                                j
                                                 dyo1;l
                                                      e asecondappealt
                                                                     o ahi
                                                                         ghe
                                                                           r aut
                                                                               hori
                                                                                  ty,
                                                                                    agency,orcourt?
                                                                                     i
                            O Yes               1 o                                  1,
                                                                                      .

                                                               '
                                                                                                                    l
                                                               '                                                    l
                                      . .
                        Case 7:19-cv-00047-NKM-JCH
                                                               .
                                                                                                               l
                                                                                        Document 1 Filed 01/22/19                  pag:3of9
                                                                                                               ) Page 2 of 10 Pageid#: 2
'


        -
                                                                                                                1
                                                                                                                !                       j
    '            j                                                                                              i                   .

                                                                                                            .
                                                                                                                1
            AO242(Rtv.G9/17)Pttiti
                                 onforakjritnfHabeasCerpusUnder28U.
                                                                                             S.
                                                                                              C.j2241           j
                          (a) If1tYes,''provid
                                             '
                                              c:                                                                I
                                                                                                                )
                                                                                                                                                    '.
                                  (1)Nameqftheauthority,agency,orcourt:                                         I
                                                                                                                I
                                                                                                                                            '
                                                    1
                                    -       -                      - --   --   --   ..   -                      l
                     ,
                                  (2)Dateoffiling:                                                              j                       j
                                  (3)Docket:number, casenumber,oropinionnumber:                                 I
                                  (4)Resùlt:'
                                            l
                                                                                                                i
                                                                                                                1
                                  (5)Dateofresult:                                                              j
                                  (6) Issuesraised:                                                             t                       .
                                                                                                                '
                                                        -
                                                        .

                                                        '
                                                                          -,
                                                                                                                g
                                                                                                                j
                                                                                                                !
                                                                                                                            ,
                                                                                                                            -


                                                    .   '                                                       j                               '
                                                                                                                I
                                                        h
                                                                                                                j
                                                                                                                t

                         (b)Ifyouanswered':1
                                           No,''explainwhyyoudidnotfileasecoizdappeù
                                                                                   il:                                  .
                                                                                                                                        l            -
                                                        -
                                                                                                                !
                                                                                                                l
            9,           Third appeal                   '
                                                        1                                                 !
                         Afterthesecond appeal                                                            !
                                                                , di
                                                                   d -outileathirdappealtoahigherauthoritj,agency,orcour?
                         O Yes                                     o                                            !
                         (a)Ifï;Yes,''provide:                                                                  I
                                                                                                                ! .
                                 (1)Nameoftheauthority, agency,orcourt:                                         i
                                                                                                                !
                                                                                    '                           l
                                                                                                                j
                                 (2)Dateoffling:                                j
                                                                                i                                               ,
                                 (3)Docketnumber,casenumber,oropinionnulnber: ' ,
                                                                                !
                         .       (4)Resul
                                        ,t:                                     1
                                 (5) Dateo'
                                          Ilesult:                              )
                                 (6)Issuesralsed:                                                               )
                                                                                                                j
                                                                                                                !
                                                                                                                                '

                                                                                                                l
                                                '
                                                                                                        .
                                                                                                                l
                                                                                                                j               '
                                                        '
                                                        I
                                                                                                                j
                                                                                                                1
                                                                                                                I
                         (b) IfyouansweredBNo,''explainwhyyoudidnotfileathirdappeal:I
                                                            '
                                                                                              .                     $
                                                                                                                    1
                                                            1                                                       I
            10. Mati
                   onunder28U.
                             S.C.j2255                                                                              j
                         Inthispetition,areyouchallengingthevalidityofyourconvictionorsej
                                                                                        i
                                                                                         tenceasimpose?
                             es               O No                                                                  ;
                                            i                                                                       1
                              es, answert e 9 oWmg:                                                                 $
                         (a)     Havey0ualrea
                                            ldytiledamotio under22U.S.C.j2255thatchylllengedthiscon .ctionorsentenct?
                                                                                     .




                                 OYes '                                        1
                                                                               DO                 '                 j
                                                                                                                    '
                                                                                                                    I
                 Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19 Page 3 of 10 Pageid#:
                                                                                        Page43of 9
            .
                                                                                                                    t
                                                                                                                    i
                                                                                                                                            ,
'


                '                                                                                  '

    .                     i
                                                                                                   j
                                                                                                   7
                                                                                                   :
                                                                                                   j
                                                                                                                                j
                '              -
                                                                                                   j
                                                                                                   l
                    AO 242(Rev.09/7)PetitionforaWritofHabeasCorpusUnder28U.
                                                                            S.
                                                                             C.j224I               j
                                          Ifuyes,''p'rovide:                                       l
                                          (1)Namel
                                                 ofcourt:                                          I
                                                                                                   j
            '
                                          (2) Casenu
                                                   (mber:                                          j
                                                                                                   j
                                          (3)Dateoffiling:                                         j                            t
                          ..
                                          (4)Resultl                                               lv.
                                          (5)Dateo1tresult:                                        4
    .
                                          (6) Issuesraised:                                        t
                                                                                                   I
                                                                                                   j
                                                                                                   '
                                                    :                                               1
                                                                                                    I                   '
                                                    '                                               1
                                                                                                    (
                                                                              .                     )                   '
                '
                                                                                                    1
                                   (b)   Haveyouekerfiledamotionil1aUnitedStatesCourtofAppj
                                                                                          lalsunder28U S C.j2244(b)(3)(A),  .

                                         seeking pem lission to fileasecopd orstlccesgiveSection 2255m otion to challe getlzisconvictionor
        .                                sentence? ,'                                                I .
                      .                                                                             v1
                                                                                                     .
                      '                  O Yes                          o
                                         IfdYbs'rovide:
                                                ,p
                                                    .
                                                                                                    II
                                                                                                                                    .           .
                                         (1)Nameos
                                                 fcourt:                                               !
                                                                                                       l
                                         (2)casenuinber:                                               )
                                         (3)Dateof.1iIing:                                             I
                                         (4)Result:                                                    1
                                         (5)Dateofresult:                                              I
                                         (6)Issuesrkised:                                              l
                                                                                                       l
                                                                                                       !
                                                        :                                              1
                                                                                                       I

                                                                                                       )
                                                                                                       1


                                                                                                   -j
                                   (c)   Explainwhys
                                                   theremedy under28U.S.C.j2255isinadequateàrineffectivetoc allengeyour
                                                        '                                              1
                                         convictionorsentence:                                         1
                                                        '                                              j
                                                                                                       1
                                                                                                       j                                -
                                                        '
                                                                                                       $                .
                                                        .                                              1
                                                        i                                              j
                                                                                                       '       '
                                                                                                        k           .
                                                                                                        l
                                                                                                        l

                                                                                                        t      .   ..           t
                    l1.        Appe lsofimmigratbn proceedings                                          !
                               Does .iscaseconcerù'im migration proceedings?                            l
                                                                                                        '
                                                        '
                               OYes                     .   o xo                                           !                                .
                                         If:1Yes,''proyide:                                                l
                               (a)       Datey0uwerrtakenintoimmigrationcustody:                           i
                               (b) Dateoftherel
                                              ù
                                              Iovalorreinstatementorder:                                   )                        '           .
                               (c)       DidyoufileaflappealwiththeBoardofImmigrationAppeals?
                                         OYes '                o x-                          l             1
                                                                                                           l
                                                                                                           1
                                                                            t Page 4 of 10 Pageid#:
                          Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19
                                                                   .                            page54of9                                       '
                                            .                                                              l
'



                                                                                                  l
                                                                                                  l
    *                         j
                    t               .




                        AO242(Re:.09/17)Petiti
                                             onfora1ri
                                                     tofHabemsCorpusUndtr28U.
                                                                            S.
                                                                             C.j2241                  j
                                         If((pyres,sspr
                                                      1ovide:                                         $
                                                                                                      !
                                         (1)Dateoftlling:                                             l
                                         (2) Casen'um ber:                                            1
                                                                                                      l
                                         (3)Result:                                                   )               )
                .
                                         (4)Dal.
                                               eolfresult;                                            l                       q
                                         (5) Issuesyaised:                                            1
                                                               '
                                                                                                      l
                                                       .                                              j
                                                                                                      l
                                                                                                      $
                                                                                                                                      .
                                                                                                      !
                                                                                                      f                           .


                                                                                                      I
                                                                                                      l
                                  (d)    DidyouappealthedecisiontotlzeUnitedstatescourtofApp'eals?
                                         O
                                         IfJu
                                            v
                                            es
                                             es,,sovjan: ONo                                          )
                                                                                                      j
                                         (1) Nalneoifcourt:                                           j                                    ,
                                              ..                                                      '                   :
                                         (2)Datec.
                                                 f1filing:                                            1
                                         (3) casenumber:                                              1
                                                                                                      !                               c
                                         (4)Result:'
                                                   .                                                  l
                                         (5)DateofIl
                                                   result:                                            l
                         .               (6)Issuesraised:                                             1
                                                                                                      I               .



                         '
                                                           t                                          j
                                                                                                      I
                                                                                                      1
                                                           '                                          j
                                                                                                      l
                                                                                                      l
                                                                                                      1
                        I. otherappeals                                                               l
                        ' '
                                                                                    ly otherpetitie!n,appiication,o motionabouttheissues
                                  Otlwrthantheappealsyou listed above,haveyou filedm'
                                  raisedinthispetition?                                               I
                                                                                                      j
                                  OYes                 O No                                           $
                                                                                                      l
                                  IfdtYes'''Provide: '                                                1
        '
                                  (a)Kindofpetition,iuotion,orapplication:                                l       '

                                  (b)Nameoftheauthprity,agency,orcourt:                                   1
                                                                                                          .
                                                                                                              '


                                                                                                          1
                                                                                                          I
                                              .                                                           (
                                                   .
                                                                               -         -   -   -.   -
                                                                                                          )               .
                                  (d)Docketntlmber,pasenumber,oropinionnllmber:                           1               )
                                  (e)Result:                                                              )
                                                                                                          1
            .
                                  (9 Dateofresult:                        '                               !
                                  (g) Issuesraised:                                                       )
                                                                                                          !
                                                                                                          1
                                                                                                          f                                s
                                                                   .
                                                                                                          j
                                                                                                          1
                                                                                                          l
                                                                                                          j           '

                                         .                                                                l
                                                                                                          l
                                                                                                          '
                                                                                                          i
                                                               .
                                                                              . I                         1
                                                                                                     page65of9
                              Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19 Page 5 of 10 Pageid#:
                                                                                j
                                                                                                          l
'


            q                                                                                                                                                                      !                               '                                  '
                                                                                                                            .
                                                                                                                                                                                   1
        x
                   b                                                         ,
                                                                             '
                                                                                                                                                                                   I
                                                                                                                                                                                   d


                AO242(Rev.09/17)Petition.forpWritofHaheasCorpusUnder28U.S.C.j2241                                                                                                  j
                                                                                                                                                                                   '
                                                                                                                                                                                   j
                                                                                                           Groundsf0rYourChallengeinThis)Petititm
    '           13
                 . .             Stateeveryground(reason)thatsupportsyourclaim thatyouarebeI
                                                                                           inglleldinviolatinoftheConstitution,
                                 laws, ortreatiesoftheUnited States.Attach additionalpagesifyou1luve morethan urgrounds
                                                                                                                       . St
                                                                                                                          atetlle
                                 factssupporting each ground. Anylegalargumentsmustbesubmityd  t i naseparate emorandum.
                                                                  :
                                                                  .                            l
                                                                                               !                                  I
                           GROUND ONE: l                                                                            h JL co a
                                                                                                                    1                                         cl
                                                                                                                                                               & & ',j .                               1                          pqI
                                                                                                                                                                                                                                    'm 'J
                                   t.N                     ,
                                                           zx                                                  . '                           ,       .            ,
                                                                                                                                                                  *                .
                                                                                                                                                                                           .   %
                                                                                                                                                                                               k' *
                                                                                                                                                                                                  k                     a      Go ,                   %   ae       :
                                                                                                                            *
                                                                                 ..                                              .       s               e.                s       j               j                                           v. .
                                          r            .        N                    4*                        zr           j *              .                >
                                          /,*'
                                             yn                         u?                                 :
                                                                                                           ,                                                                       I
    '                            (a)Suppollingfats(Belv'fe.
                                                          /.
                                                           'Donctcffecasesor?cw.
                                                                               ,):                         *        *.                                                   )
                                   l              A- cr,. zx                       <.                                                                                  N î
                                                                                                                                                                         t%, -y                                                                 c
                                      ,
                                           o                                 ,.                      ..             .&                   -           u                 .           j                               j
                                                                                                                                                                                                                   I.
                                                                                                                                                                                                                    s             '             A. e. - .
                                                                                                                                                              .
                                                                                                                                                                                   1
                                                                                                                                                                                   .
                                                                                                                                                                                   i
                                                                                                                                                                                   !
                                                                                                                                                                                                                                                               '
                                                                    -
                                (b)DidyoupregeùtGröund ne-in âli'appealsthatwereavailabletqg
                                                                                           'you?                                                                                                                                                          ï
                                                                                                                                                                                                                                                          .. ''.
                                                                                                                                                     -

                                OYes                                                                  o                                                                            j
                                                                                                                                                                                   )                                                                               -
                                                                                                                                                                                   1
                           GROIJNDTWO: e ' ke 'J, I ,ue i
                                                        ,Vqke-'
                                                              1 eni
                                                                  'l $1          '
                                                                                                                        .



                                                                                                                                                                                   mI
                                                                                                                                                                               .
                                                   e.
                                                   .
                                                                                                          '. r                       o       e                                                     u           .
                                                                                                                                                                                   1
                                                                                                                                                                                       1
                                                                                                                                                                                       1
                                                                                                                                                                                                        .
                                                                                                                                     .

                                (a) Supportingfacts(Bebrief Donotcitecasesor1-.;:                                                                                                      l
                                                                                                                                                                                       k
                       '


                                                           j
                                                                G
                                                                v
                                                                    ''


                                                                             .-
                                                                                                 ,
                                                                                                               q..
                                                                                                               .
                                                                                                                                             cx                    cç-.
                                                                                                                                                                      0j*. Ko ,'
                                                                                                                                                                               j . . ..*
                                                                                                                                                                                       .
                                                                                                                                                                                       j).
                                                                                                                                                                                       l
                                                                                                                                                                                         z
                                                            l       .
                                                                             .!
                                                                              '
                                                                                ' '                                 e           of-          .                                         1
                                                                                                                                                                                         GG
                               ''--'''''-'''                   . .                       ... .   .                                                                .-                   $..
                                                                                                                                                                                         b .       .                   .. .           .. . .    .
                                                                                                                                                                                       i
                                                                                          '
                                                                                                                                                                                       ;
                                               .
                                                                                 :                                                                                                     !
                                (b)DidyoupresentGround woinallappealsthatwereavailabletol
                                                                                        you?
                                                                                        !
                                                                                        '                                                                                                                                                                 .

                               OYes                                                                  o                                                                                 l
                                                                                                                                                                                       '
                                                                                                                                                                                       ;
                       GROUNDTHREE: l
                                    cem#l
                                        ce c'nmek'o ae vpl
                                                         'o.
                                                           söje.
                                                               s ,.loo ,
                                                                       's or                                                                                                                   w        . ..                  .

                                G                  '                e                '
                                                                                                                                                 e            /> e                     '
                                                                                                                                                                                       .               .'          '
                                                                                     .
                                                                                                                            '                                                          t
                                                                                                                                                                                       j
                                                                                                                                                                                       f
                                                                                                                                                                                       )
                               (a) upporting facts(Bebries Donotcitecasesol./cw,
                                                                               J:                                                                                                      ,
                                                                                                                                                                                       1
                           .
                                                   e   o W .' avvx usv'      .z..Gk'.           - A''>
                                      .
                                          u . Vx < .%w o gpp-s% , x o.s z..o$JJxe     '' wuxp-en: ''       .

                                          ex , e           ,- e ; 44e. kno
                                                                .

                                                                        x j
                                                                        .,
                                                                              t
                                                                              n   -ka.
                                                                                       ...
                                                                                           o.x a J    -.

                                               o                                                                            .        .                                 L.              ..                   .              m
                                                                                                                                                                                       I
                                                                                     '
                                                                                                                                                                                       t
                               (b)DidyoupresentGroundThreeina11appealsthatwereavailabletd/
                                                                                         (eu?
                               O Yes                                                 E               o                                                                                 ;
                                                                    i                                                                                                                                                                                                  .
                                                                    j
                                                                    !
                                                                    E
                  Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19                    page67or9
                                                                       Page 6 of 10 Pageid#:
                                  '
                                                       .                                                                                                                               1
                                                                                                                                                                                       ;
                                                                                                                                                                                                                       I
'



                                                                                                                              !
    -
                     .
        i                                        ,
                                                                                                                                  j
                                                                                                                                  i
                                                                                                                                                                                       .
            AO242(Rtv.09/17)Pttiti
                                 onforakritofHabeasCorpusUndir28US.
                                                                  C.j2241            .
                                                                                                                                  j
                          GROUNDFOUR:$ h                                   : 'e                                            robà d a 6 o                                        r
                                                                  oo ,.
                                                                      vn            r.
                                                                                     ?00                                          j f.n                   e   .   u        e
                                                  i
            .
                                                                                                                                  j
                                                                                                                                  i
                                                                                                                                  !
                            (a) Supportingfacis(Be:rfey DonotcitecasesorJzm?p:                                                '                                        '
                                 e b                              m             .                     %
                                                                                                          .-
                                                                                                          .
                                                                                                                  -
                                                                                                                             e! o                                      s e
                                                              o -.     .        %
                                                                                                      x                     e.t                       tr eœt
                                                                                                                                                           ''
                     .                       oo               uo           fs                                 .
                                                                                                                                  1
                                                                                                                                  l
                                                     .                                                                            1
                                                                                                                                  !
                                                     '
                                                                                                                                  1 .-
                                                     '
                                                                                                                                  (
                            (b) DidyoupreseniOround urinallapjealsthatwereavailableto'you?
                           O Yes                                   o
                                                                                                                                  1

            14.             Ifthereareanygroundsthatyoudidnotpresentinallappealsthatweleavailabletoyo ,explainwhyyoudid
                         .not: >e /un c yojy vv.
                                               x. o . .
                                                      e , ..a
                                                            y.y                                                                                                        .           ,
                                 e           .                    .                 x-                        J             zm 1
                                              *.              #                              .                                    1
                                     .                '
                                                                                             '
                                                                                                          '           ô r     '
                                                                                                                                  . ,
                                                                                                                                  '
                                                      !                                                                           j                               j
                                                                                                                                  !
                                                                                    Requestf0rRelief                              (
                15                                                                                                                i-
                 .       Stateexactlywhafyouwantthecourttodo:                                                         / 1t, e a                                   ,-
                          *#V            .           .                '                                       vx .'+ l c
                 *
                 5              jhn.o    o c-e n                                                                                      i
                                                                                                                                      ,
                                                                                                                                      !
                                                         '                                                                            t
                                                                                                                                      1 '
                                                                                                                                                              .
                                                                                                                                      l
                                                                                                                                      1

                                                                                                                                      1
                                                                                                                                      .
                                                                                                                                      $       .
                                                                                                                                                  .   .
                                                                                                                                  .   1
                                                                                                                                      '
                                                                                                                       .              )
                                                                                                                                      ; '
                                                          '                                                                           l.
                                                                                                                              .
                                                                                                                                      j
                                                          -
                                                          i
                                                                                                          . .                         )-
                                                                                                                                       .
                                                                                         .
                                                                                                     .....
                                                                                                         --
                                                                                                          .-.'---.                    )           .
                                                                                                                                      t...
                                                                                                                                      .


                                                                                                                                      i
                                                                                                                                      1
                                                                                                                                      1
                                                                                                                                      $
                                                                                                                                          l
                                                                                                                                          i                   -
                                                                                                                                          1
                                                                                                                                          t
                                                                                                                                          1
                                                          '                                                                               è
                                                                                                                                          !
                            '                                                                                                             (
                                                          :                                                                               i

                                     .
                                                                                                 .


                                                                                               pa. sof9
                                                                                                                                          !
                                                                                                                                          )
                         Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19
                                                                           i Page 7 of 10 Pageid#: 7
                                                                                                                                          l
'
                                                                                                                                                  -
            .
                                                                                                                                          l           -                ,
    w
                   'ë                          .
                                                                                                                                          i
            ,I                        '
                                      $                                                                                                   l
                 AO242(R'
                        ev.09/17)Petitionfpr@                                           j                                                                 .'
                                               4

        '
                                            aFritofHabeasCorpusUnder28U.S.C.j2241       j
                                             t                                          $
                                             i              DeclarationUnderPenaltyOfPerjgry
                              jfyouareincarcerpted, on whatdatedid you placethispetition inthe1prison mailsyste                                                    ;            '
                                               ,
                                             C                               .
                                                                                 o                                                        j
                 Ideclm'etmderpenaltyofperjurythatIam thepetitioner,1havereadthispetitienorhaditrea tome,andthe
                 informationinthispetitionistrueandcorrect.1understandthatafalsestatelvntofamaterialactmayservea.
                                                                                                                stlebasis
                 forprosectltionforperjury.y                                          l
                                                   j                '                                            .
                                                   i
                                                                                                                                                               *


                 Date: /.a -poin!
                                -
                                                                                                                                . ,
                                                                                                                            ' sîgnLfw-,oypetitioner
                                                                                                                                                      (
                                                                                                                                          .
                                                                                                   '



                                                                                                                                          j
                                                                                                                                          i
                                                   I                                                                                      1
                         .,                        '                                                                 l
                                                                                                                     knatureo ttorneyor:
                                                                                                                                       i erautorize drâ-
                                                                                                                                                       tm,iJFI
                                                                                                                                                             J

                                                   :
                                                   1

                                                   i
                                                                                                                                          !
                                                                                                                                          1
                                                                                                                                              @
                                                                                                                                              l


                                                   l j                                     c                 ''
                                                               ?                           arrlnqton k.petw
                                                   !           .

                                                                                      ce:te
                                                                                           XTARVpuxlc
                                                                                           nweyprzj
                                                                                               alt:of
                                                                                                                                              à
                                                   :
                                                   .           .         .           , . Rqg.       zvl
                                                                                                      4rqinl
                                                                                                           a                                  '
                                                                                                                                              )
                                                                                 '   ce
                                                                                      .m'mlssion Exp.
                                                               ;
                                                               '
                                                                   '
                                                                                                                           l%/ )
                                                       :                                                              j/
                                                                                                             '
                                                                   . . a                     .% .-= %
                                                                                               .   '
                                                       '
                                                                   i ' W' O WWX =--'''--MV*
                                                                                          '' & -A
                                                                                                *R*'OV1    *
                                                                                                     ''*'*''CR                   %- * '
                                                       '
                                                                   .vz
                                                                                                             W                    ..
                                                                                                                                              '
                                                                             '
                                                                                 e d                     -
                                                                                                       ... -.
                                                                                                                 -
                                                                                                                            .   4:J'j1.
                                                                             rA W PX '' ;y'
                                                                                                                                                               .
                                                                                                                      -         j
                                                                                                                                p
                                                                                                                                :
                                                                                                                                )jjjj
                                                                                                                                    r
                                                                                                                                    jjj ,,
                                                           *
                                                       j


                                                                                                                                              l
                                                                                                                                              !

                                                                                                                                              l
                                                                                                                                              (           '
                                                                                                                                              1
                                                                                                                                              )                            .'
                                                                                                                                              (




                                                                                                                                              l
                                                                                                                                              1
                                                           '                                                                                  l
                                                           2
                                                           :
                                          :
                        Case 7:19-cv-00047-NKM-JCH                        1 Page 8 of 10 Pageid#:
                                                   Document 1 Filed 01/22/19                  Paze98of9
                                                                          l
                                                                                                                                              l
                                                        k/ . Q>
                                                                           D O
                                                                             P
                                                      Q o
                                                        o *
                                                          O
                                                      -
                                                        w p       .
                                                      ----------.----'
                                                      .................-


                                                      >kq
                                                        k
                                                        r
                                                        :
                                                        ,
                                                        -
                                                        ,-
                                                         l
                                                         j
                                                         k
                                                                           0   0
                                                                           v 7
                                                                             P

                                                      %N                       r
                                                                               >
                                                  ;

                                              /
                                              .
                                                                               /
                                                                               ;


                                                                               W
                                                                               #
                                                                               y
                                                                               y
                                                                               py




                .     wxG

               zc
               Itn
               .>




                       l            .-   4
                        r .%
                     e tug
                                    -    -
                         '.    '.
                          <              .q
                                         K
           '    h                        y.




Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19 Page 9 of 10 Pageid#: 9
                              '




                                    D s
                                      txA V
                                    G s
                                      ku  =
                                   L            W- O
                                   5         0-
                                                  ;M
                                             E    l
                                             ê,   J
                                             +
                                                  &

                                            f.
                                    N
                                  &
                                        fO
                                         .
                                        '
                                            ;
                                        ;I




Case 7:19-cv-00047-NKM-JCH Document 1 Filed 01/22/19 Page 10 of 10 Pageid#: 10
